Judgment, Supreme Court, Bronx County (Jack Turret, J.), entered on or about October 30, 1989, which granted respondents’ cross motions and dismissed the petition pursuant to CPLR article 78 seeking to annul a building permit, unanimously affirmed, without costs.
Petitioners comprise an associated group of homeowners in the Woodlawn section of The Bronx. Respondent Department of Buildings issued a building permit for construction of a 32-room motel, as of right, in a C8-1 commercial zoning district. The propriety of the issuance of the permit is not controverted except to the extent that an environmental impact statement was not provided.
Our inquiry is limited to whether the permit was issued "as-of-right”, since the State and City Environmental Quality *520Review Acts (ECL art 8 [SEQRA]; Executive Order No. 91, Aug. 24, 1977 [CEQR]) and regulations exempt ministerial acts from the provisions of ECL 8-0109, which requires the preparation of an environmental impact statement (ECL 8-0105 [5] [ii]; 6 NYCRR 617.2 [q]; Citizens for Preservation of Windsor Terrace v Smith, 122 AD2d 827, 828-829). The issuance of "as-of-right” building permits for new buildings has been specifically exempted from the provisions of CEQR, which implements SEQRA in New York City. (See, certified list of "ministerial actions” compiled pursuant to CEQR § 4 [e], City Record, Oct. 18, 1977.) Concur—Kupferman, J. P., Ross, Wallach and Smith, JJ.